DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1 and 4 (and their respective dependent claims) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant is claiming “at least one of the two optical surfaces includes a toric surface and a substantially flat portion” which is not supported by the specification and figures as originally presented and therefore presents prohibited new matter. In applicant’s figures 3A and 3B, applicant discloses the two optical surfaces with an edge between, specifically the outer surface of “203” as a first optical surface, the outer surface of “204” as a second optical surface with the edge as disclosed in between. The figures and specification, such as figs 3A and 3B further disclose the “substantially flat portion” as the intermediary piece “205”. As disclosed, the substantially flat portion “205” is a separate portion located between the first and second surfaces. The outer surface of “203” and “205” do not contain a substantially flat portion. Therefore, the claimed “one of the two optical surfaces comprises a toric surface and a substantially flat portion” is not supported by the specification and figures as originally presented and therefore presents prohibited new matter. The specification does support and the toric ophthalmic lens includes a substantially flat portion” which is the assumed meaning for purposes of examination. 
Claim 9 (and its respective dependent claims) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant is claiming “at least one of the two optical surfaces includes a toric surface and a continuous surface” which is not supported by the specification and figures as originally presented and therefore presents prohibited new matter. In applicant’s figures 3A and 3B, applicant discloses the two optical surfaces with an edge between, specifically the outer surface of “203” as a first optical surface, the outer surface of “204” as a second optical surface with the edge as disclosed in between. The figures and specification, such as figs 3A and 3B further disclose the “continuous surface” as a surface of the intermediary piece “205”. As disclosed, the continuous surface being a surface of “205” is a separate surface located between the first and second surfaces. The outer surface of “203” and “205” do not contain a continuous surface as claimed in addition to also containing a toric surface. Therefore, the claimed “one of the two optical surfaces comprises a toric surface and a continuous surface” is not supported by the specification and figures as originally presented and therefore presents prohibited new matter. The specification does support “at least one of the two and the toric ophthalmic lens includes a continuous surface” which is the assumed meaning for purposes of examination. 
Claims 2 and 4 (and their respective dependent claims, if any) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant is now claiming “larger than a theoretical edge thickness” which is not supported by the specification and figures and which therefore presents prohibited new matter. There is no disclosure of a theoretical edge thickness within the specification and figures as originally presented and, as such, the claims present prohibited new matter. These claims have been searched to the extent they could be understood. 
Claim 4 (and its respective dependent claims) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The definitions of H(High) and H(Low) are differing than how these terms are defined in the specification. Regardless, neither description is enabling. In the claims H(High) is defined as “a theoretical edge thickness at a steep meridian of the toric ophthalmic lens when the substantially flat portion is not provided”. It is not understood if this is the thickness of of the optical portion 200 designed as the conventional optical portion 100”. This is not understood nor explained within the specification. Is applicant claiming a part of the structure of the lens being based on a conventional optic, is applicant comparing a structure of the lens to that of a conventional optic or is some other meaning intended. Furthermore, what is considered as a “conventional optic” can vary from lens to lens. A conventional optic can inherently be formed of an ultrathin edge. The same issues apply with respect to “H(Low)”. Furthermore, if “H(Low)” means the thickness at the edge of the substantially flat portion that overlaps the toric ophthalmic lens in the flat meridian plane, then none of the embodiments support H < H(Low). In all of the figures, (and regardless of the meridian being shown), apparently the thickness of the substantially flat portion at the edge is greater than the thickness of the toric surface at the edge. In figures 3B, 5 and 6, showing the flat meridian, the thickness of the substantially flat portion (“205”, “405”) at its edge is greater than the thickness of the toric surface (“204”) at its edge. In figure 3A showing the steep meridian, again the thickness of the substantially flat portion (“205”) is greater than the thickness of the toric surface (204”) at its edge. None of the embodiments support H < H(Low). For all of the aforementioned reasons, the claim lacks enablement. The claim has been searched to the extent it could be understood. 
Claims 1-2 and 4 (and their respective dependent claims, if any) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being 
With respect to claims 1 and 4, the claimed “at least two optical surfaces including a toric surface and a substantially flat portion having a substantially constant edge thickness” is vague and indefinite. It is not clear if applicant is claiming “at least two optical surfaces including a toric surface and a substantially flat portion, the substantially flat portion having a substantially constant edge thickness” (the assumed meaning for purposes of examination) or if applicant means claiming “at least two optical surfaces including a toric surface and a substantially flat portion, the combined toric surface and substantially flat portion having a substantially constant edge thickness” or if some other meaning is intended. 
With respect to claims 2 and 4, applicant is comparing an edge thickness with the substantially flat portion to that of a theoretical edge thickness without having the substantially flat portion. However, it is not understood as to what is being replaced with the substantially flat portion if the substantially flat portion is not being provided. Additionally, a theoretical edge, being theoretical, can be formed of any structure and any thickness. For example, the theoretical edge can be formed as an ultrathin edge since it is merely theoretical. As such, the edge thickness with the flat portion can inherently be larger than a theoretical edge without the flat portion. The intended limitation is not understood rendering the claim vague and indefinite. Furthermore, two structures with one of thickness X will inherently be thicker than one structure merely having the thickness X. Specifically, the thickness of the toric surface can be considered . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mandell et al publication number 2005/0274241. 
With respect to claim 1, Mandell discloses the limitations therein including the following: a toric ophthalmic lens (abstract, paragraphs 0013, 0039, a contact lens and the lens can have a toric posterior surface); comprising an optical portion (fig 8 and/or the meridians and not necessarily claiming the substantially flat portion as overlapping and not overlapping the toric surface along these meridians. Mandell therefore discloses the overlapping the x-axis meridian through the lens center i.e. “not overlapping the flat meridian”). Mandell further discloses the lower prism portion i.e. “the substantially flat portion” overlapping the steep meridian of the toric surface (fig 21, the lower prism portion overlapping the y-axis meridian through the lens center i.e. “overlapping the steep meridian”). Mandell further discloses a boundary of the toric surface intersects a boundary of the substantially flat portion (figs 20 and 21, the line(s) “77” as an intersecting boundary between the toric surface of the lens and the lower prism portion); an intersection line formed at a boundary between the toric surface the substantially flat portion (figs 20 and 21, the line where “77” is pointing as the “intersection line” disclosed in fig 20 as a curved intersecting line i.e. “an intersecting line” and in fig 21 as a straight intersecting line i.e. “an intersecting line”).
With respect to claim 2, Mandell discloses the substantially flat portion as an inset portion of the toric lens (fig 7, 8, 20, 21). It is believed Mandell discloses the edge thickness as being smaller and larger as claimed (to the extent this is understood) as per fig 8 showing the varying thickness of the both the toric lens portion and the substantially flat portion. Regardless, applicant is comparing the lens having the substantially flat portion to that of the lens not having the substantially flat portion. If the prism inset portion of fig 8 was removed from the lens, the anterior and posterior surfaces of the lens would be squeezed closer together at the bottom of the lens and therefore the thickness at the bottom of the lens would be smaller than that of the thickness with the substantially flat portion. Additionally, a theoretical edge, being theoretical, can be formed of any structure and any thickness. For example, the 
With respect to claim 4, it is believed Mandell discloses the satisfaction of the two claimed mathematical expressions (to the extent they could be understood) based on disclosing the varying thickness of both the toric lens portion and the substantially flat portion (as per the fig 8 embodiment). Additionally, the claimed mathematical conditions would be met for the following reasons. Applicant is comparing the lens having the substantially flat portion to that of the lens not having the substantially flat portion. If the prism inset portion of fig 8 was removed from the lens, the anterior and posterior surfaces of the lens would be squeezed closer together at the bottom of the lens and therefore the thickness at the bottom of the lens would be smaller than that of the thickness with the substantially flat portion. Additionally, a theoretical edge, being theoretical, can be formed of any structure and any thickness. For example, the theoretical edge can be formed as an ultrathin edge since it is merely theoretical. As such, the edge thickness with the flat portion can inherently be larger than a theoretical edge without the flat portion. Additionally, two structures with one of thickness X will inherently be thicker than one structure merely having the thickness X. Specifically, the 
With respect to claims 6 and 7, it is believed that Mandell inherently discloses the width of the flat portion within the claimed ranges, this being reasonably based upon on the widths as disclosed in the embodiments and figures of Mandell and further based on the comparison of the widths as disclosed in Mandell to that of the widths as disclosed in the claimed invention i.e. of similar widths. 
With respect to claim 8, it is believed that Mandell inherently discloses the angle at which the substantially flat portion is formed within the claimed range, this being reasonably based upon on the angle as disclosed in the embodiments and figures of Mandell and further based on the comparison of the angle disclosed in Mandell to that of the angle as disclosed in the claimed invention i.e. of similar angle. 
With respect to claim 9, Mandell discloses the limitations therein (see rejection of claim 1 above) including disclosing the claimed “continuous surface”. Specifically, with reference to fig 8, the lower prism portion with the inner surface of the lower prism portion as “continuous surface” and/or fig 21, the lower prism portion having an upper edge that is “continuous surface”. 
Claim(s) 1-2, 4, 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burns patent number 5,478,824. 
With respect to claim 1, Burns discloses the limitations therein including the following: a toric ophthalmic lens (abstract, column 3, lines 37-43, column 7, lines 60-the meridians and not necessarily claiming the substantially flat portion as overlapping and not overlapping the toric surface along these meridians. Burns discloses that portions of “6” do not overlap portions of “4” such as near the outer perimeter of the lens. At any of these locations, “the flat portion i.e. “6” does not overlap the flat meridian of the toric surface (since it does not overlap any of the meridians of the toric surface). Likewise, Burns discloses portions of “6” overlapping portions of “4” such as near the center of the lens. Therefore, at any of these overlapping portions, “the flat portion i.e. “6” does overlap the steep meridian of the toric surface (since it overlaps 
With respect to claim 2, It is believed Burns discloses the edge thickness as being smaller and larger as claimed (to the extent this is understood) as per fig 1 showing the thickness of the both the toric lens portion and the substantially flat portion. Regardless, Burns apparently discloses the edge thickness of the substantially flat portion (fig 1, edge of “6”) as being smaller than the edge thickess of the toric surface (fig 1, edge of “4”). Additionally, a theoretical edge, being theoretical, can be formed of any structure and any thickness. For example, the theoretical edge can be formed as an ultrathin edge since it is merely theoretical. As such, the edge thickness with the flat portion can inherently be larger than a theoretical edge without the flat portion. 
With respect to claim 4, it is believed Burns discloses the satisfaction of the two claimed mathematical expressions (to the extent they could be understood) based on disclosing the thicknesses of the toric lens portion and the substantially flat portion as disclosed in fig 1. Additionally, a theoretical edge, being theoretical, can be formed of any structure and any thickness. For example, the theoretical edge can be formed as an 
With respect to claims 6 and 7, it is believed that Burns inherently discloses the width of the flat portion within the claimed ranges, this being reasonably based upon on the widths as disclosed in the embodiments and figures of Burns and further based on the comparison of the widths as disclosed in Burns to that of the widths as disclosed in the claimed invention i.e. of similar widths. 
With respect to claim 8, it is believed that Burns inherently discloses the angle at which the substantially flat portion is formed within the claimed range, this being reasonably based upon on the angle as disclosed in the embodiments and figures of Burns and further based on the comparison of the angle disclosed in Burns to that of the angle as disclosed in the claimed invention i.e. of similar angle. 
With respect to claim 9, Burns discloses the limitations therein (see rejection of claim 1 above) including disclosing the claimed “continuous surface”. Specifically, with reference to figs 1-3, any of the surfaces of portion “6” can be considered as the “continuous surface”. 
Examiner’s Comments
	With respect to independent claims 1 and 9, as a suggestion to overcome the art of record, in addition to providing the changes above concerning the assumed meanings of the 112 rejections, applicant may want to claim “in a top view of the optical portion, the substantially flat portion is provided adjacent to the edge of the optical portion such that the substantially flat portion does not overlap the toric surface along does overlaps the toric surface along the steep meridian of the toric surface, and further,…”.  
	The examiner had called applicant’s representative with proposed changes to put the application in condition for allowance, including the changes within the Examiner’s Comments above, however, the changes were not accepted by applicant. It is noted that the application is now under a final rejection and prosecution is closed. The changes within the Examiner’s Comments would now present new combinations of limitations requiring further searching and consideration and therefore would probably not be entered after final. 
Prior Art Citations
	Goebel Quintana publication number 2012/0127425, and Blum et al publication number 2008/0218689, are being cited herein to show toric ophthalmic lenses that would have also either read on or made obvious a number of the above rejected claims for similar reasons as set forth above, however, such rejections would have been repetitive. 
Response to Arguments
Applicant's arguments filed August 5, 2021, with respect to the rejections above, have been fully considered but they are not persuasive. 
With respect to claims 2 and 4, applicant argues that the amendment of August 5, 2021 overcomes all 112 rejection issues. The examiner respectfully disagrees as per the 112 rejections set forth above. Additional 112 rejections are also applicable as set forth above. 

With respect to both Mandell and Burns, applicant argues that the references do not disclose the overlapping and not overlapping of the meridians as claimed. However, as stated in the rejections above, applicant is merely claiming the overlapping and not overlapping with respect to meridians and not with respect to the toric surface itself. A meridian, similar to an axis, is an imaginary line that is not necessarily limited to the surface. As such, the art is applicable as per the rejections above.
With respect to Burns and claim 9, applicant further argues that the reference does not disclose the claimed “in a top view of the optical portion, the continuous surface contiguous to an edge of the optical portion and the toric surface of the optical portion is provided”. The examiner respectfully disagrees. Though fig 1 discloses a side view, from fig 1, one can determine a top view of the lens. From a top view of fig 1, portion “6” having a continuous surface is contiguous to an inner surface of the optical portion “4” with the inner surface being an edge of the optical portion i.e. “is contiguous to an edge of the optical portion”. Additionally, from a top view of fig 1, portion “6” having a continuous surface is contiguous to an inner surface of the optical portion “4” i.e. is “contiguous to the toric surface”. Burns therefore discloses these claimed limitations. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        September 17, 2021